Citation Nr: 1328349	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a January 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for bilateral hearing loss, tinnitus, and a back disability.  
When the case was before the Board in January 2012, it was 
remanded for additional development.  While the case was in 
remand status, the issues of entitlement to service 
connection for right ear hearing loss and tinnitus were 
resolved by a February 2012 rating decision which granted 
service connection for both disabilities.  

In August 2011, the Veteran provided testimony at a 
videoconference hearing before an Acting Veterans Law Judge, 
who is no longer employed at the Board.  In a March 2012 
letter, the Board informed the Veteran of this and his 
options for another Board hearing.  Later in March 2012, the 
Veteran informed the Board that he did not desire another 
Board hearing.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA

The low back disability claim is decided herein while the 
other issues on appeal are addressed in the REMAND that 
follows the ORDER section of the decision.





FINDING OF FACT

A back disability was not present until more than one year 
following the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2012), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided 'at the time' that 
or 'immediately after' VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter 
mailed in October 2009, prior to the initial adjudication of 
the claim in January 2010.  

The record also reflects that all service treatment records 
(STRs), all available post-service medical evidence 
identified by the Veteran, and Social Security 
Administration (SSA) records have been obtained.  Neither 
the Veteran nor his representative has identified any 
outstanding, existing evidence that could be obtained to 
substantiate the claim; the Board is also unaware of any 
such evidence.  

The Board acknowledges that the Veteran has not been 
provided a VA examination to determine the etiology of his 
back disability.  VA must provide a medical examination or 
obtain a medical opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing that certain diseases manifested during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  A 
remand for an examination and etiology opinion is not 
required in this case.  As explained below, the Board has 
determined that the Veteran's statements alleging the onset 
of back problems in service and a continuity of back 
symptoms thereafter are not credible.  There is no other 
evidence establishing that any relevant injury or disease 
occurred in service or suggesting that the back disability 
was manifested within the one-year presumptive period 
following the Veteran's discharge.  With respect to the 
contention that the back disability is related to his 
service duties involving lifting and twisting, the Board 
notes that there is no competent evidence suggesting that 
the Veteran's back disability is related to those duties or 
is otherwise related to a service.  Therefore, VA is not 
obliged to provide an examination or obtain an opinion in 
response to this claim.

Moreover, there has been substantial compliance with the 
Board's January 2012 remand directives with respect to the 
issue decided herein.

Accordingly, the Board will address the merits of the 
Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran contends that he had back pain during service 
and that his current back disability is related to service, 
specifically having to pass along goods, including weapons, 
after they were dropped onto the ship from a helicopter.  He 
contends that the associated lifting and twisting/turning 
resulted in injury of his back which resulted in his back 
disability.  See August 2011 hearing transcript and the 
Veteran's October 2009 statement.  

The service treatment and examination records are negative 
for evidence of a back disorder.  The report of the March 
1973 examination for discharge shows that the Veteran's back 
was found to be normal on clinical examination.

There is no post-service medical evidence of a back disorder 
until many years following the Veteran's discharge from 
service.  A September 1999 magnetic resonance imaging (MRI) 
report reveals an impression of L5-S1 degenerative disc 
disease with posterior annular bulging.  The record 
indicates that the Veteran reported a history of, "severe 
back pain down the legs to feet for two weeks."  

An August 2003 treatment record reflects the Veteran's 
history of a gradual onset of back pain which began one week 
earlier.  The record notes that the pain radiated from the 
lower back to the right thigh.  The Veteran was assessed 
with low back syndrome.  

April 2008 private treatment records reflect the Veteran's 
history of low back pain for 10 years.  He explained that 
the symptoms "came on slowly."  

An August 2011 statement from a friend of the Veteran 
indicates that he had known the Veteran for 30 years and 
that the Veteran had had trouble with his back for as long 
as he had known the Veteran.


Analysis

The Board has determined that service connection is not 
warranted for the Veteran's back disability.  

Initially, the Board finds that a preponderance of the 
evidence shows that no back disability was present until 
more than one year following the Veteran's discharge from 
service.  The service treatment and examination records 
reflect no findings or histories indicative of a back 
disability, the earliest reported diagnosis of record dates 
more than 26 years after active service, and the histories 
recorded in the post-service treatment records indicate that 
the back pain began in the 1990s.  The Board acknowledges 
that the Veteran has reported an in-service onset of back 
pain and persistent pain since that onset.  The Board finds 
the history provided by the Veteran for compensation 
purposes in connection with this claim is not credible.  It 
is contradicted by the service treatment records showing no 
evidence of back disability and that his back was found to 
be normal on the discharge examination.  More importantly, 
it is contradicted by the history provided by the Veteran 
for clinical purposes in conjunction with treatment for his 
back, which indicates that the pain began in the 1990s.  

The Board has also considered the August 2011 statement from 
the Veteran's friend indicating that the Veteran has had 
back pain during the 30 years that he has known the Veteran.  
This statement supports the presence of back pain in the 
1980s and later.  It does not support the presence of back 
pain in service or within one year after the Veteran's 
discharge from service.   

Furthermore, the evidence does not suggest that the 
Veteran's back disability is related to service.  There is 
no medical opinion of record linking the back disability to 
service.  The Board acknowledges that the Veteran has 
reported back pain during service as a result of activities 
associated with transporting goods.  The Board finds the 
history of lifting and twisting/turning in connection with 
the transportation of goods in service is credible as it is 
consistent with the nature of the Veteran's service; 
however, there is no competent evidence linking the 
Veteran's current back disability to those service 
activities.  While the Veteran might sincerely believe that 
his current back disability is related to those activities, 
there is no indication in the record that he possesses the 
required expertise to render a competent opinion linking his 
current back disability to such activities.  

Accordingly, the claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  


ORDER

Service connection for a back disability is denied.  


REMAND

In June 2012, the appellant submitted a timely notice of 
disagreement (NOD) with a February 2012 rating decision 
assigning an initial 10 percent rating for the service-
connected tinnitus.  A review of the paper files and Virtual 
VA does not disclose that the Veteran has been provided a 
Statement of the Case (SOC) addressing this issue.  
Therefore, the Board must remand the issue for issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

With respect to the left ear hearing loss claim, an addendum 
opinion should be requested from the examiner who performed 
the January 2012 VA examination to address the evidence of 
an increased, though still normal, puretone threshold at 
2000 Hertz in the left ear at separation.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Issue an SOC on the issue of 
entitlement to a higher initial rating for 
tinnitus, and inform the Veteran of the 
requirements to perfect an appeal with 
respect to this new issue.  If the Veteran 
perfects an appeal with respect to the 
issue, the RO or the AMC should ensure 
that any indicated development is 
completed before the case is returned to 
the Board.

2.  Undertake appropriate development to 
obtain any outstanding records pertinent 
to the Veteran's hearing loss claim, to 
include any records pertaining to more 
recent VA treatment or evaluation of the 
Veteran for left ear hearing loss.

3.  Then, the claims folder and any 
pertinent evidence in Virtual VA that is 
not contained in the claims folder should 
be provided to and reviewed by the VA 
audiologist who performed the January 2012 
examination.  The audiologist should be 
requested to provide an addendum stating 
an opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the left ear hearing 
loss began during service or is otherwise 
etiologically related to service.  A 
rationale should be provided for any 
opinion expressed, with discussion of the 
10-decibel increase in the puretone 
threshold at 2000 Hertz at separation, the 
indication in the January 2012 examination 
record that a 10-decibel increase is 
"significant," and the in-service noise 
exposure. 

If the examiner is unable to provide the 
required opinion, the examiner should 
explain why.  If the examiner is unable to 
provide the opinion because it would be 
speculative, the examiner should specify 
whether there is additional information 
that would enable him/her to provide the 
required opinion; or whether the inability 
to provide the requested opinion is based 
on the limits of medical knowledge. 

If the January 2012 examiner is 
unavailable, the claims folder and any 
pertinent evidence in Virtual VA that is 
not contained in the claims folder should 
be provided to and reviewed by another 
audiologist or physician with sufficient 
expertise who should be requested to 
provide the requested opinion with 
supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion.

4.  Undertake any other indicated 
development.

5.  Thereafter, readjudicate the claim.  
If the benefit  sought on appeal is not 
granted to the appellant's satisfaction, 
issue a supplemental statement of the case 
to the appellant and his representative 
and afford them the requisite opportunity 
to respond before returning the case to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                          
(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


